 In the Matter of EL PASO-YSLETA Bus COMPANY, INCORPORATED, EM-PLOYERandDIVISION 1256, AMALGAMATED ASSOCIATION OF STREET,ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA,A. F. OF L., PETITIONERCaseNo. 33-RC-15SUPPLEMENTAL DECISIONANDDIRECTIONJanuary 17, 1949Pursuant to a Decision and Direction of Election 1 issued in theabove-entitled matter, an election by secret ballot was held on October15, 1948, under the direction and supervision of the Regional Directorfor the Sixteenth Region, among the employees of the Employer inthe unit found appropriate.At the close of the election the partieswere furnished a Tally of Ballots.The Tally shows that there wereapproximately 21 eligible voters and that 21 ballots were cast, ofwhich 3 were void, 8 were for the Petitioner, 7 Were -against the Pe-titioner, and 3 were challenged.As the challenged ballots were sufficient in number to affect the out-come of the election, the Regional Director investigated the issueraised by the challenges.Thereafter, on October 22, 1948, the Re-gional Director issued and served upon the parties his Report on Chal-lenged Ballots.The Regional Director reports that the three chal-lenged ballots were cast by George Lusk, Dennis M. Bostick, andAudrey Currie who were discharged by the Employer prior to theelection.The Regional Director recommends that these ballots beimpounded until the disposition of charges filed by the Petitioner inCase No. 33-CA-7 wherein it is alleged that the three employees weredischarged discriminatorily in violation of Section 8 (a) (3) of theAct.We shall direct that the three ballots be so impounded.1 79 N. L.R. B. 1068.81 N. L. R. B., No. 27.188 EL PASO-YSLETA BUS COMPANY, INCORPORATED189No exceptions to the Report on Challenged Ballots have been filed,but the Employer has filed a motion to set aside the election and hasrequested that a new election be directed on the ground that the threeemployees who cast void ballots should be given another opportunityto vote in view of the relatively small number of employees in the ap-propriate unit.As a representative number of valid votes were cast,we find no merit in the Employer's contention and hereby deny themotion.DIRECTIONDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with El Paso-YsletaBus Company, Incorporated, El Paso, Texas, the Regional Directorfor the Sixteenth Region shall continue to impound the ballots ofGeorge Lusk, Dennis M. Bostick, and Audrey Currie until the finaldisposition of Case No. 33-CA-7, and upon the final disposition of thatcase, the Regional Director shall, in accordance with the determina-tion therein, prepare and serve on the parties to this proceeding areport embodying his findings and recommendations as to the dispo-sition of the ballots of George Lusk, Dennis M. Bostick, and AudreyCurrie.